          Case 1:19-cv-07335-GHW Document 24 Filed 08/12/20 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 WILLIAM BRYANT,                                                     DATE FILED: 8/12/2020

                                    Plaintiff,
                                                                    1:19-cv-07335-GHW
                        -against-
                                                                          ORDER
 CITY OF NEW YORK; C.O. ROJO #15335,

                                    Defendants.

GREGORY H. WOODS, United States District Judge:

         Defendants’ application to adjourn the initial pretrial conference scheduled for August 26,

2020, is denied.    As of August 11, 2020, Mr. Murray was the only counsel of record for

Defendants. The parties are directed to follow the Court’s August 11, 2020 order, Dkt. No. 22.

         Defendants are directed to serve a copy of this order on Plaintiff and file proof of service

on the docket.

         The Clerk of Court is directed to terminate the motion pending at Dkt. No. 23.

SO ORDERED.

Dated:     August 12, 2020


                                                              GREGORY H. WOODS
                                                             United States District Judge
